        Case 2:20-mc-00056-UA Document 1 Filed 05/21/20 Page 1 of 5 Page ID #:1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10                                                  )
                                                    )
11   In Re DMCA Subpoena to YouTube, LLC            ) MISC. CASE NO.
                                                    )
12                                                  )
                                                    ) DECLARATION OF JOSEPH ANDREW
13                                                  ) LAW
                                                    )
14                                                  )
                                                    )
15                                                  )
                                                    )
16

17          I, Joseph Andrew Law, counsel for Melaleuca, Inc. (“Melaleuca”), in the above-reference
18
     matter, hereby declares as follows:
19
            1.      I am Associate General Counsel for Melaleuca and licensed to practice law in
20
     California.
21

22          2.      I am authorized to act on behalf of Melaleuca.

23          3.      I submit this declaration in support of Melaleuca’s request for issuance to

24   YouTube, LLC of a subpoena pursuant to the Digital Millennium Copyright Act (“DMCA”), 17
25   U.S.C. § 512(h) (the “Section 512(h) Subpoena”), to provide all subscriber data for the YouTube
26
     account associated with the channel “Culture Shock YTTV” appearing at the URL
27
     (https://www.youtube.com/channel/UCH5jgibfNotXPrbKf4FAzPA) to identify the owner and
28
     DMCA SUBPOENA DECLARATION
        Case 2:20-mc-00056-UA Document 1 Filed 05/21/20 Page 2 of 5 Page ID #:2



     user of that account.
 1

 2          4.      Pursuant to 17 U.S.C. § 512(c)(3)(A), Melaleuca submitted a notification to

 3   YouTube, LLC identifying the infringing content transmitted by the aforementioned users and

 4   providing the information required by 17 U.S.C. § 512(c)(3)(A). A true and accurate copy of the
 5
     submitted notification is attached hereto as Exhibit 1.
 6
            5.      The purpose for which this Section 512(h) Subpoena is sought is to obtain the
 7
     identity of an alleged infringer or infringers, and such information will only be used for the
 8
     purpose of protecting Melaleuca’s rights under title 17 of the United States Code.
 9

10

11          I declare under penalty of perjury that the foregoing is true and correct.
12
     Executed on May 21, 2020.
13

14
                                           J. Andrew Law
15

16

17

18
19

20

21

22

23

24

25

26

27

28
     DMCA SUBPOENA DECLARATION
Case 2:20-mc-00056-UA Document 1 Filed 05/21/20 Page 3 of 5 Page ID #:3




                           Exhibit 1
 Case 2:20-mc-00056-UA Document 1 Filed 05/21/20 Page 4 of 5 Page ID #:4


From:              William Athay
To:                Aaron Eddington; Andrew Law; William Athay; Jennifer Hall
Subject:           Fwd: YouTube Copyright Complaint Submission
Date:              Monday, May 18, 2020 10:15:28 PM




---------- Forwarded message ---------
From: YouTube Copyright <youtube-disputes+0tnouzdcx7j1o07@google.com>
Date: Mon, May 18, 2020 at 10:13 PM
Subject: YouTube Copyright Complaint Submission
To: <melatmpat@gmail.com>
Cc: <wathay@melaleuca.com>




           Copyright Infringement Notification
           Confirmation
           Thank you for your submission. It is under review to ensure it is valid
           and includes all required elements. We will reply to this email when
           we’ve taken action on your request.

           Here is the information you filled in:
           Copyright Owner Name (Company Name if applicable): Melaleuca, Inc. Your Full Legal Name
           (Aliases, usernames or initials not accepted): William Athay Your Title or Job Position (What
           is your authority to make this complaint?): Associate General Counsel Address: 4609 West
           65th South Idaho Falls, Idaho 83402 US Username: melatmpat@gmail.com Email Address:
           melatmpat@gmail.com Secondary Email Address: wathay@melaleuca.com Phone: (208)
           522-0700

                  URL of allegedly infringing video to be removed:
                  http://www.youtube.com/watch?v=91rgCGqPeJU
                  Describe the work allegedly infringed: My company, organization
                  or client's video (not from YouTube)
                         Title of original video: Peak Performance Pack Video
                         Link to video:
                         Where does the content appear?
                         The content appears in the targeted video from 6:30 to
                         2:34

                  URL of allegedly infringing video to be removed:
                  http://www.youtube.com/watch?v=tNg89Q0hd1A
                  Describe the work allegedly infringed: My company, organization
                  or client's video (not from YouTube)
Case 2:20-mc-00056-UA Document 1 Filed 05/21/20 Page 5 of 5 Page ID #:5


                     Title of original video: Grandpa's Academy Video
                     Link to video: https://www.youtube.com/watch?
                     v=43Fi4AAA4Wc
                     Where does the content appear?
                     The content appears in the targeted video from 4:36 to
                     8:11

     Country where copyright applies: US

     I state UNDER PENALTY OF PERJURY that:

             I am the owner, or an agent authorized to act on behalf of the
             owner of an exclusive right that is allegedly infringed.
             I have a good faith belief that the use of the material in the
             manner complained of is not authorized by the copyright owner,
             its agent, or the law; and
             This notification is accurate.
             I acknowledge that under Section 512(f) of the DMCA any
             person who knowingly materially misrepresents that material or
             activity is infringing may be subject to liability for damages.
             I understand that abuse of this tool will result in termination of
             my YouTube account.

     Authorized Signature: William Athay

     Sincerely,

     — The YouTube Team


     Help center • Email options

     ©2020 YouTube, LLC 901 Cherry Ave, San Bruno, CA 94066, USA
